internal_revenue_service number release date index number -------------------------------- ------------------------------- -------------------- ------------------------------------------ in re -------------------------------------------- ---------------------------------- ----------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------- id no ------------- telephone number refer reply to cc psi b04 plr-132705-06 date june ------------------------- ------------------------------------ legend decedent - spouse - child a - ------------------------------------- gca1 - ---------------------------- gca2 ---------------------------------- gca3 ----------------------------------------- gca4 ----------------------------- child b - gcb1 - gcb2 - trust - -------------------------------------------------------------- trust a1 ---------------------------------------------------------------------- ----------------------------------------------------- trust a2 ---------------------------------------------------------------------- ---------------------------------------------------------- trust a3 ---------------------------------------------------------------------- ------------------------------------------------------------------ trust a4 ---------------------------------------------------------------------- -------------------------------- ----------------------- ------------------- plr-132705-06 ---------------------------------------------------- date - date - date - date - date - state x - dear ------------------ and subsequent correspondence in which you requested rulings with respect to the federal income gift and generation-skipping_transfer gst tax consequences of a proposed modification of four trusts ---------------------- ------------------- --------------------- -------------------------- ------------------------- ---------- this is in response to the letter from your authorized representative dated april on date prior to date decedent died testate survived by spouse child a child b child a’s four children gca gca gca and gca and child b’s two children gcb and gcb child a subsequently died on date and spouse died on date decedent’s will established trust an irrevocable_trust for the benefit of spouse decedent’s issue and decedent’s sister who predeceased decedent trust is governed by the laws of state x after spouse’s death the trustees are directed to divide trust into two equal shares one share for the benefit of child a and child a’s issue and one share for the benefit of child b and child b’s issue from each share the trustees are to pay the decedent’s child for whom the share is established and the child’s issue all or any portion of the net_income as the trustees deem advisable and also portions of the principal as the trustees deem necessary or advisable for the beneficiaries’ needs the trustees are not required to take into account the beneficiaries’ other resources or maintain equal or proportionate payments among the beneficiaries trust is to terminate years after the death of the survivor of spouse child a child b and the six grandchildren living on date ie gca1 gca2 gca3 gca4 gcb1 and gcb2 upon termination the trust estate is to be distributed to the then living issue per stirpes upon spouse’s death trust was divided into two equal shares one for the benefit of child b and his issue and the other for the benefit of the issue of child a certain dispositive provisions of trust the purpose of the modification was primarily to on date the appropriate local court in state x issued an order modifying trust as modified on date also provided that any distribution of net_income plr-132705-06 divide child a’s share of trust into four equal subtrusts referred to as the grandchild’s trust or collectively as the grandchildren’s trusts one for the benefit of each of child a’s four children so that each subtrust could implement different investment programs that best-suited the beneficiary of that subtrust trust a1 was established for the benefit of gca1 and gca1’s descendants trust a2 for the benefit of gca2 and gca2’s descendants trust a3 for the benefit of gca3 and gca3’s descendants and trust a4 for the benefit of gca4 and gca4’s descendants from a subtrust to a current beneficiary of a subtrust will be made at the discretion of the trustees of all four subtrusts and will be charged equally to each of the subtrusts in addition to the extent that any subtrust is exhausted any distribution of net_income to a current beneficiary of a subtrust including the beneficiary of an exhausted subtrust will be charged equally to the remaining subtrusts on date the internal_revenue_service issued a letter_ruling concluding that the date modification did not result in a transfer for gift_tax or generation-skipping_transfer_tax purposes and did not cause recognition of gain_or_loss for income_tax purposes represented that that no additions actual or constructive have been made to trust or any of the resulting subtrusts since date the appropriate court in state x to modify trusts a1 a2 a3 and a4 to provide that distributions of net_income from each subtrust to a beneficiary of that subtrust are to be charged solely to that subtrust rather than being apportioned equally among all four subtrusts in addition the petition will request clarification of the distribution provisions upon termination of trust and the subtrusts the trustees of trust and trusts a1 a2 a3 and a4 propose to file a petition in specifically the modified dispositive provisions of trust will read as follows trust was created and irrevocable before date and it is i the trustees shall until termination of any grandchild’s trust pay to or for the benefit of an income_beneficiary who shall be surviving from time to time of the child of child a for whom such trust is held and such child’s issue all of such net_income of said grandchild’s trust or any portion of such net_income as the trustees shall deem advisable subject_to a charge against net_income of one-half of the payment provided for my said sister in paragraph a divided by the number of grandchildren’s trusts in existence at the time the payment to my said sister is required any distribution of net_income from a grandchild’s trust to a current income_beneficiary of a grandchild’s trust will be made at the discretion of the trustees of such grandchild’s trust plr-132705-06 ii iii iv b the trustees shall make a distribution of a portion of the principal of a grandchild’s trust to the income_beneficiary of a grandchild’s trust in such amounts and at such times as the trustees shall in their discretion deem necessary or advisable in accordance with the income beneficiary’s needs as determined by the trustees in their discretion with or without consideration of such income beneficiary’s other resources the trustees of the four grandchildren’s trusts have no obligation to keep the payments of income and principal to the current income beneficiaries of the four grandchildren’s trusts equal or proportionate and shall accumulate all surplus net_income and may add the same to the principal of the grandchild’s trust that earned the net_income in the event the last surviving beneficiary of any grandchild’s trust dies prior to the termination of the trust as provided in paragraph b below the remaining assets of such grandchild’s trust shall be distributed on a pro_rata basis to and held as part of the remaining grandchildren’s trusts which then have surviving beneficiaries each trust created hereunder including the four grandchildren’s trusts shall terminate twenty years after the death of the last survivor of spouse and my issue living on the date of my death upon such termination the trustees shall distribute the trust estate as follows the share for the benefit of child b shall be distributed to her issue per stirpes by right of representation in each generation and not per capita each grandchild’s trust shall be distributed to the issue of the respective child of child a for whom provided per stirpes by right of representation in each generation and not per capita in default of such issue such grandchild’s trust shall be distributed to the then living issue of child a per stirpes by right of representation in each generation and not per capita under the terms of the trusts as modified the beneficiaries of distributions from each trust prior to and upon termination will be limited to the primary beneficiary of the respective trust and that beneficiary’s issue thus distributions from trust a1 will be limited to gca1 and gca1’s issue distributions from trust a2 will be limited to gca2 and gca2’s issue distributions from trust a3 will be limited to gca3 and gca3’s issue and distributions from trust a4 will be limited to gca4 and gca4’s issue the petition to the appropriate local court will request that any order issued by plr-132705-06 the court is contingent based on the internal_revenue_service issuing a favorable private_letter_ruling on the issues presented the following rulings have been requested the proposed modification will not cause the original remaining trust share for the benefit of child b and child b’s issue and the four separate subtrusts for the benefit of the children of child a_trust a1 trust a2 trust a3 and trust a4 established under the terms of trust to lose their exempt status for federal generation-skipping_transfer_tax purposes and will not subject the original remaining trust share the four subtrusts or their distributions to the gst tax the proposed modification will not cause trust any subtrust trusts a1 a2 a3 or a4 or any beneficiary of trust or any subtrust to recognize gain_or_loss from the sale or disposition of property under sec_61 or sec_1001 sec_2601 of the internal_revenue_code imposes a tax on every generation- sec_26_2601-1 of the generation-skipping_transfer_tax regulations law and analysis issue skipping transfer gst provides in part that the gst tax does not apply to any generation-skipping_transfer under a_trust as defined in sec_2652 that was irrevocable on date this rule does not apply to a pro_rata portion of any generation-skipping_transfer under an irrevocable_trust if additions are made to the trust after date b ii b or c any trust as defined in sec_2652 in existence on date is considered an irrevocable_trust judicial construction settlement agreement or trustee action with respect to a_trust that is exempt from the generation-skipping_transfer_tax under sec_26_2601-1 will not cause the trust to lose its exempt status the regulation provides that the rules contained in the paragraph are generally applicable only for purposes of determining whether an exempt trust retains its exempt status for generation-skipping_transfer_tax purposes except as otherwise provided the rules do not apply in determining for example whether the transaction results in a gift subject_to gift_tax or may cause the trust to be sec_26_2601-1 provides rules for determining when a modification sec_26_2601-1 provides that except as provided in sec_26 sec_26_2601-1 provides that for purposes of sec_26 sec_26_2601-1 provides that a modification of the governing plr-132705-06 included in the gross_estate of a beneficiary or may result in the realization of capital_gain instrument of an exempt trust including a trustee distribution settlement or construction that does not satisfy sec_26_2601-1 b or c by judicial reformation or nonjudicial reformation that is valid under applicable state law will not cause an exempt trust to be subject_to the provisions of chapter if the modification does not shift a beneficial_interest in the trust to any beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification and the modification does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust b i d a modification of an exempt trust will result in a shift in beneficial_interest to a lower generation beneficiary if the modification can result in either an increase in the amount of a generation-skipping_transfer or the creation of a new generation-skipping_transfer to determine whether a modification of an irrevocable_trust will shift a beneficial_interest in a_trust to a beneficiary who occupies a lower generation the effect of the instrument on the date of the modification is measured against the effect of the instrument in existence immediately before the modification if the effect of the modification cannot be immediately determined it is deemed to shift a beneficial_interest in the trust to a beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification a modification that is administrative in nature that only indirectly increases the amount transferred for example by lowering administrative costs or income taxes will not be considered to shift a beneficial_interest in the trust grantor established an irrevocable_trust for the benefit of his two children a and b and their issue under the terms of the trust the trustee has the discretion to distribute income and principal to a b and their issue in such amounts as the trustee deems appropriate on the death of the last to die of a and b the trust principal is to be distributed to the living issue of a and b per stirpes in the appropriate local court approved the division of the trust into two equal trusts one for the benefit of a and a's issue and one for the benefit of b and b's issue the trust for a and a's issue provides that the trustee has the discretion to distribute trust income and principal to a and a's issue in such amounts as the trustee deems appropriate on a's death the trust principal is to be distributed equally to a's issue per stirpes if a dies with no living descendants the principal will be added to the trust for b and b's issue the trust for b and b 's issue is identical except for the beneficiaries and terminates at b 's death at sec_26_2601-1 example considers a situation where in plr-132705-06 which time the trust principal is to be distributed equally to b's issue per stirpes if b dies with no living descendants principal will be added to the trust for a and a's issue the division of the trust into two trusts does not shift any beneficial_interest in the trust to a beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the division in addition the division does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust therefore the two partitioned trusts resulting from the division will not be subject_to the provisions of chapter represented that no additions actual or constructive have been made to trust or any subtrust created under the terms of trust after that date the modification on date provided for the division of child a’s share of trust into four equal subtrusts one for the benefit of each of child a’s children that division allowed each child of child a to pursue their separate investment strategies with their separate subtrusts but required that distributions of income and principal be allocated equally among each of the four subtrusts the irs concluded on date that the date modification did not result in a transfer for gift_tax or generation-skipping_transfer_tax purposes and did not cause recognition of gain_or_loss for income_tax purposes in the present case trust was irrevocable on date and it is the proposed modification will cause distributions of income and principal to the beneficiary of a subtrust be made solely from that subtrust rather than being allocated among the other subtrusts and clarifies that distribution of trust estate upon termination of a subtrust be made solely to the current beneficiary of that subtrust rather than beneficiaries of each subtrust established from child a’s share of trust as is the case in sec_26_2601-1 example the proposed modification will not result in the shift of beneficial_interest in the subtrust to a beneficiary who occupies a lower generation than the person or persons who held the beneficial_interest prior to the division and will not extend the time for vesting of any beneficial_interest similarly the modification providing for the distribution of the subtrust corpus to the current beneficiary of that subtrust will not result in the shift of beneficial_interest in the subtrust to a lower generation beneficiary and will not extend the time for vesting of any beneficial_interest therefore based on the facts submitted and the representations made we conclude that the proposed modification of trust trusts a1 a2 a3 and a4 will not cause trust trusts a1 a2 a3 and a4 to lose their exempt status for generation- skipping transfer_tax purposes of b a of the act and sec_26_2601-1 in addition the proposed modification of trust trusts a1 a2 a3 and a4 will not cause any distributions from those trusts to be subject_to generation-skipping_transfer taxes under sec_2601 accordingly after the proposed modification trust trusts a1 a2 a3 and a4 will continue to be exempt from the gst tax imposed under sec_2601 provided there are no additions to those trusts after date sec_1001 provides that the gain from the sale_or_other_disposition of sec_1_1001-1 of the income_tax regulations provides that except as revrul_56_437 1956_2_cb_507 provides that a partition of jointly owned sec_61 provides that gross_income includes gains derived from dealings plr-132705-06 issue in property property is the excess of the amount_realized over the adjusted_basis provided in sec_1011 for determining gain and the loss is the excess of the adjusted_basis provided in sec_1011 for determining loss over the amount_realized under sec_1001 the entire amount of gain_or_loss must be recognized except as otherwise provided otherwise provided in subtitle a of the code the gain_or_loss realized from the exchange of property for other_property differing materially either in_kind or in extent is treated as income or as loss sustained property is not a sale_or_other_disposition of property where the co-owners of the joint property sever their joint_interests but do not acquire a new or additional interest as a result of the transaction thus neither gain nor loss is realized on a partition exchange of property results in the realization of gain_or_loss under sec_1001 if the properties exchanged are materially different properties exchanged are materially different if the properties embody legal entitlements different in_kind or extent or if the properties confer different rights and powers id pincite in cottage savings the court held that mortgage loans made different obligors and secured_by different homes did embody distinct legal entitlements and that the taxpayer realized losses when it exchanged interests in the loans id pincite in defining what constitutes a material difference for purposes of sec_1001 the court stated that properties are different in the sense that is material to the code so long as their respective possessors enjoy legal entitlements that are different in_kind or extent id pincite modification it is consistent with the supreme court's opinion in cottage savings to find that the interests of the beneficiaries of the modified trusts will not differ materially from their interests in trust except for the changes described above all other provisions of trust will remain unchanged consequently the proposed modification will not result in a material difference in_kind or extent of the legal entitlements enjoyed by the beneficiaries 499_us_554 provides that an in the present case provided that state x court approves the petition for plr-132705-06 accordingly based on the facts submitted and representations made we conclude that the proposed modification will not cause trust any subtrust or any beneficiary of trust or any subtrust to recognize gain_or_loss from the sale or disposition of property under sec_61 or sec_1001 for federal_income_tax purposes we are not expressing any opinion concerning the gift_tax consequences of the proposed transaction except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer s requesting it sec_6110 the rulings contained in this letter are based upon information and provides that it may not be used or cited as precedent representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination provides that it may not be used or cited as precedent this ruling is directed only to the taxpayers requesting it sec_6110 sincerely lorraine e gardner senior counsel branch associate chief_counsel passthroughs and special industries enclosure copy for sec_6110 purposes
